UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1412


TERRANCE ALEXANDER GIVENS, I,

                Plaintiff - Appellant,

          v.

BOOZ ALLEN HAMILTON, INC.; FRANCIS HEIDARI; JOYCE FIELDS;
GWEN SKANSE; MICHAEL STAFFORD,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, District Judge.
(1:11-cv-01906-BEL)


Submitted:   July 26, 2012                 Decided:   August 1, 2012


Before MOTZ, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terrance Alexander Givens, I, Appellant Pro Se.   Mark Curran
Stephenson, MARK C. STEPHENSON, ESQ., Blue Bell, Pennsylvania,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Terrance   Alexander   Givens,    I,     appeals     the   district

court’s    order   granting   Defendants’    Fed.    R.   Civ.    P.   12(b)(6)

motion to dismiss his claims, brought pursuant to the Americans

with Disabilities Act of 1990, 42 U.S.C.A. §§ 12101-12213 (West

2005 & Supp. 2011).        We have reviewed the record and find no

reversible error.      Accordingly, we affirm the district court’s

order.     Givens v. Booz Allen Hamilton, Inc., No. 1:11-cv-01906-

BEL (D. Md. filed March 14, 2012; entered March 15, 2012).                   We

dispense    with    oral   argument   because       the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                      2